        Case 1:19-cv-00339-JDP Document 42 Filed 10/30/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     DRAKE FELDE,                                     Case No. 1:19-cv-00339 JDP (PC)
12
                                           Plaintiff, ORDER GRANTING DEFENDANTS’
13                                                    MOTION FOR EXTENSION OF TIME
                   v.
14                                                    ECF No. 41
15   D. WILKINS, et al.,
16                                      Defendants.
17

18        For good cause shown, defendants’ motion for extension of time, ECF No. 41, is granted.

19   Defendants shall have until November 11, 2020 to file a reply.

20
     IT IS SO ORDERED.
21

22
     Dated:    October 30, 2020
23                                                    UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
